DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashour (US 2,008,433).
	Regarding claim 1, Ashour discloses a holder comprising: a first body portion  defining a main body 3 and a guide post 1 extending from the main body 3 (see fig. 1), the guide post 1 defining a distal end (see fig. 1), and the main body 3 defining an opposite mouth end (see fig. 1 and page 1, lines 43-44), the guide post 1 further defining a receiving chamber (for receiving cigarette 2; see fig. 1) extending at least a portion therethrough (see fig. 1); and a second body portion 6, wherein the second body portion 6 is configured to rotate about and slide along at least a portion of the guide post 1 to and from at least: a use position, wherein the second body  portion 6 is proximate the main body 3 of the first body portion and the substrate cartridge 2 is retained in the receiving chamber (see fig. 2 and page 1, lines 26-29), and an open position, wherein the second body portion 6 is rotated relative to and extended away from the main body 3 of the first body portion (i.e. removed therefrom) such that the substrate cartridge 2 can be inserted into or removed from the receiving chamber (see page 1, lines 39-40). 
Regarding claim 3, Ashour discloses wherein the guide post 1 has a substantially cylindrical shape (see figs. 1 and 4). 
Regarding claim 6,  Ashour discloses wherein the second body portion 6 includes a pair of openings 7 proximate a distal end thereof (see fig. 1). 
Regarding claim 7,  Ashour discloses  wherein at least one of the first body portion or the second body portion includes a cartridge retention feature (see fig. 1 and page 1, lines 39-42). 
Claims 1, 3, 6-8, 13, 16-18 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US 2021/0015174).
	Regarding claims 1 and 11, Cox discloses an aerosol delivery device comprising: a removable cartridge 50 comprising a substrate portion that includes a substrate material having an aerosol precursor composition configured to form an aerosol upon application of heat thereto (see paragraphs 70-75); and a holder comprising: a first body portion defining a main body 210 and a guide post 220 extending from the main body 210 (see figs. 9 and 10), the guide post 220 defining a distal end (see figs. 9 and 10), and the main body 210 defining an opposite mouth end (via mouthpiece 212; see figs. 9 and 10 and paragraph 121), the guide post 220 further defining a receiving chamber (for receiving cartridge 50; see figs. 9 and 10) extending at least a portion therethrough; and a second body portion 240, wherein the second body portion 240 is configured to rotate about and slide along at least a portion of the guide post 220 to and from at least: a use position, wherein the second body  portion 240 is proximate the main body 210 of the first body portion and the substrate cartridge 50 is retained in the receiving chamber (see fig. 12 and paragraph 125) and an open position, wherein the second body portion 240 is rotated relative to and extended away from the main body 210 of the first body portion (i.e. removed therefrom) such that the substrate cartridge 50 can be inserted into or removed from the receiving chamber (see figs. 9 and 10, and paragraph 126). 
Regarding claims 3 and 13, Cox discloses wherein the guide post 220 has a substantially cylindrical shape (see figs. 9 and 10). 
Regarding claims 6 and 16,  Cox discloses wherein the second body portion 240 includes a pair of openings 249 proximate a distal end thereof (see fig. 10). 
Regarding claims 7 and 17, Cox discloses  wherein at least one of the first body portion or the second body portion includes a cartridge retention feature (see fig. 10 and paragraph 113). 
Regarding claims 8 and 18, Cox discloses wherein the cartridge retention feature comprises one or more retention spheres (i.e. protrusions or detents) disposed in the guide post (see fig. 10 and paragraph 113). 
Regarding claim 21,  Cox discloses wherein the cartridge includes a heat portion 54 having a heat source configured to generate heat (see fig. 10 and paragraph 70).
Regarding claim 22, Cox discloses wherein the substrate portion 53 is disposed proximate the heat source 54 (see fig. 10 and paragraph 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashour (US 2,008,433).
Regarding claim 2, Ashour discloses wherein the guide post includes a pin 11 and the wherein the second body includes a guide slot 8 (see figs. 1-3), wherein the guide pin 11 is configured to move within the guide slot 8 to and from the use position and the open position (see figs. 1-3). Ashour discloses all the elements of the claimed invention except the teaching of the guide post includes a guide slot, and wherein the second body portion includes a guide pin.
It would have been obvious to one having ordinary skill in the art to modify device of Ashour to include the guide post including the guide slot, and wherein the second body portion including the guide pin, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Regarding claim 5, Ashour discloses wherein first body includes a rotation limitation feature (via pin 11) and the second body includes an extension slot 8 (see figs. 1-3). However, Ashour is silent to the teaching of where the second body portion includes a rotation limitation feature and the first body portion includes an extension slot.
It would have been obvious to one having ordinary skill in the art to modify device of Ashour to provide the second body portion including the rotation limitation feature and the first body portion including the extension slot, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Regarding claim 10, Ashour discloses all the elements of the claimed invention except the teaching of at least one of first body portion or the second body portion has a substantially oblong overall shape.
It would have been an obvious matter of design choice to make the different portions holder of whatever form or shape was desired or expedient (i.e. at least one of first body portion or the second body portion has a substantially oblong overall shape). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 2, 5, 10, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2021/0015174).
Regarding claims 2 and 12, Cox discloses wherein the guide post 220 includes a pin 222 and the wherein the second body includes a guide slot 244 (see fig. 10 and paragraph 123), wherein the guide pin 222 is configured to move within the guide slot 244 to and from the use position and the open position (see figs. 9-12 and paragraph 123). Cox discloses all the elements of the claimed invention except the teaching of the guide post includes a guide slot, and wherein the second body portion includes a guide pin.
It would have been obvious to one having ordinary skill in the art to modify device of Cox to include the guide post including the guide slot, and wherein the second body portion including the guide pin, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Regarding claims 5 and 15, Cox discloses wherein first body includes a rotation limitation feature (via nub 222) and the second body includes an extension slot 244 (see fig. 10 and paragraph 123). However, Cox is silent to the teaching of where the second body portion includes a rotation limitation feature and the first body portion includes an extension slot.
It would have been obvious to one having ordinary skill in the art to modify device of Cox to provide the second body portion including the rotation limitation feature and the first body portion including the extension slot, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Regarding claims 10 and 20, Cox discloses all the elements of the claimed invention except the teaching of at least one of first body portion or the second body portion has a substantially oblong overall shape.
It would have been an obvious matter of design choice to make the different portions holder of whatever form or shape was desired or expedient (i.e. at least one of first body portion or the second body portion has a substantially oblong overall shape). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claim 4, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saygili (US 2019/0014818) discloses a holder comprising: a first body portion defining a main body 230 and a guide post 210 extending from the main body (see fig. 3B), the guide post 210 further defining a receiving chamber extending at least a portion therethrough (see fig. 4B); and a second body portion 220, wherein the second body portion 220 is configured to rotate about and slide along at least a portion of the guide post 210 (see paragraphs 84 and 85). However, Saygili differs from the pending claims in that the second body 220 extends toward the main body 230 in an open position (fig. 5B and paragraph 84), rather than away as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                             

/Vishal Pancholi/Primary Examiner, Art Unit 3754